RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 08a0209p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                      X
                               Plaintiff-Appellant, -
 CLAUDE L. BASSETT,
                                                       -
                                                       -
                                                       -
                                                           No. 06-5795
          v.
                                                       ,
                                                        >
 THE NATIONAL COLLEGIATE ATHLETIC                      -
                                                       -
                                                       -
 ASSOCIATION and UNIVERSITY OF KENTUCKY

                            Defendants-Appellees. -
 ATHLETIC ASSOCIATION,

                                                       -
                                                      N
                       Appeal from the United States District Court
                    for the Eastern District of Kentucky at Lexington.
                     No. 04-00425—Joseph M. Hood, District Judge.
                                         Submitted: March 13, 2008
                                     Decided and Filed: June 9, 2008
            Before: CLAY and McKEAGUE, Circuit Judges; BOYKO, District Judge.*
                                             _________________
                                                  COUNSEL
ON BRIEF: Robert R. Furnier, FURNIER & SIMMONDS, Cincinnati, Ohio, for Appellant.
Edward H. Stopher, Scott A. Davidson, BOEHL, STOPHER & GRAVES, Louisville, Kentucky,
Kevin G. Henry, Stephen L. Barker, STURGILL, TURNER, BARKER & MOLONEY, Lexington,
Kentucky, for Appellees.
                                             _________________
                                                 OPINION
                                             _________________
        BOYKO, District Judge. Appellant Claude L. Bassett (“Bassett”) was an assistant football
coach for the University of Kentucky (“UK”) from 1997-2000 when he resigned due to allegations
of The National Collegiate Athletics Association (“NCAA”) rules infractions. Bassett filed suit
against NCAA, the Southeastern Conference (“SEC”) and the University of Kentucky Athletic
Association (“UKAA”), alleging conspiracy to violate antitrust laws, fraud, civil conspiracy and
tortious interference with contract. The district court granted NCAA’s, the UKAA’s and the SEC’s
motions to dismiss the antitrust and civil conspiracy claims and granted NCAA’s and the SEC’s

        *
         The Honorable Christopher A. Boyko, United States District Judge for the Northern District of Ohio, sitting
by designation.


                                                         1
No. 06-5795           Bassett v. The Nat’l Collegiate Athletic Ass’n et al.                   Page 2


motions to dismiss Plaintiff’s fraud claims. Later, the district court granted summary judgment for
NCAA and the UKAA on Plaintiff’s remaining claims. Bassett now appeals the district court’s
granting of NCAA’s motion to dismiss the antitrust claim and the district court’s granting of
summary judgment on the UKAA’s fraud and alleged breach of contract claims.
       The Appellant’s appeal is not well taken. We find the district court correctly determined
Appellant’s antitrust claim was not commercial in nature and failed to allege an antitrust injury.
Furthermore, Appellant failed to demonstrate reasonable reliance and causation on his fraud claim
and Appellant failed to plead a breach of contract claim and, even if he did, such contract would be
void ab initio as against public policy.
                                                 I.
        Appellant Claude L. Bassett was an assistant football coach for the University of Kentucky
(“UK”) from 1997-2000 when he resigned due to allegations of NCAA rules infractions. Bassett
coached at Brigham Young University for twelve years prior to joining the UK football program and
thereafter, Bassett was hired by the UK head football coach, Hal Mumme, as recruiting coordinator
and assistant coach. Bassett’s employment contract was with the UKAA, which serves as the
athletic department for the UK. On November 19, 2000, Larry Ivy, the UK’s athletic director, called
Bassett and Mumme to a meeting, wherein Ivy confronted Bassett about alleged rules violations.
In the course of the meeting, Ivy asked Bassett to resign in light of the allegations of impropriety.
In exchange for Bassett’s resignation, Ivy assured Bassett no further actions would be taken against
him. As a result of the November 19, 2000 meeting Bassett resigned. The following day, the UK
disclosed that Bassett, along with several other assistants, had been fired. The UK conducted an
internal investigation of its football program to determine if any NCAA rules violations occurred.
The investigation proceeded with assistance from the SEC Commissioner and lasted through
February 2001. On February 28, 2001, the UK turned over the results of its internal investigation
to NCAA. As a result, NCAA issued official inquiry letters to Bassett, regarding alleged infractions,
who responded in writing through his counsel. Bassett declined to appear at the hearing before
NCAA, to address allegations which included, improper recruiting inducements provided to
prospective student athletes and high school coaches and academic fraud in aiding enrolled student
athletes by preparing their papers or having student assistants type papers for enrolled student
athletes. Shortly thereafter, NCAA imposed sanctions against the UK for violations of NCAA rules.
In addition to the sanctions against the UK, NCAA issued a show cause order requiring Bassett and
any NCAA member institution seeking to hire him in an athletically related position, from January
21, 2002 through January 30, 2010, to appear before NCAA Division I Committee on Infractions
to “consider whether the member institution should be subject to the show cause procedures of
Bylaw 19.6.2.2-(1), which could limit the coach’s athletically related duties at the new institution
for a designated period.” On September 17, 2004, Bassett filed his Complaint against the SEC,
NCAA and the UKAA.
                                                 II.
         On appeal, Bassett claims the district court erred in granting Appellee NCAA’s motion to
dismiss Bassett’s antitrust claim on the basis of its finding that NCAA’s enforcement of its rules did
not affect commerce and Bassett had failed to state an antitrust injury. Bassett further contends the
district court erred in granting the UKAA’s summary judgment motion on Bassett’s fraud and breach
of contract claims when it found Bassett failed to demonstrate causation and reasonable reliance.
Standard of Review
        We have jurisdiction to review the final decision of a district court under 28 U.S.C. §1291.
A district court’s dismissal of a case, pursuant to Fed. R. Civ. P. 12(b)(6), is a question of law
No. 06-5795           Bassett v. The Nat’l Collegiate Athletic Ass’n et al.                     Page 3


subject to de novo review. Kottmeyer v. Maas, 436 F.3d 684, 688 (6th Cir. 2006). “The Supreme
Court has recently clarified the pleading standard necessary to survive a Rule 12(b)(6) motion.”
CGH Transport Inc. v. Quebecor, World, Inc., No. 06-6399, slip copy 2008 WL 116385, at *2, (6th
Cir. Jan. 8, 2008) citing Bell Atl. Corp. v. Twombly , --- U.S. ----, 127 S. Ct. 1955 (2007). Factual
allegations contained in a complaint must ‘raise a right to relief above the speculative level.’ Id. at
1965. Twombly does not “require heightened fact pleading of specifics, but only enough facts to
state a claim to relief that is plausible on its face.” Id. at 1974. “In reviewing a motion to dismiss,
we construe the complaint in the light most favorable to the plaintiff, accept its allegations as true,
and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471,
476 (6th Cir. 2007). When a court is presented with a Rule 12(b)(6) motion, it may consider the
Complaint and any exhibits attached thereto, public records, items appearing in the record of the
case and exhibits attached to defendant’s motion to dismiss so long as they are referred to in the
Complaint and are central to the claims contained therein. See Amini v. Oberlin Coll., 259 F.3d 493,
502 (6th Cir. 2001).
        We review orders granting summary judgment and/or partial summary judgment de novo.
Ciminillo v. Streicher, 434 F.3d 461, 464 (6th Cir. 2006), Ability Ctr. v. City of Sandusky, 385 F.3d
901, 903 (6th Cir. 2004). “In conducting that review, we must assume the truth of the non-moving
party’s evidence and construe all inferences from that evidence in the light most favorable to the
non-moving party.” Ciminillo at 464. “A genuine issue of material fact exists when there is
sufficient evidence for a trier of fact to find for the non-moving party.” Id.
                                                  III.
Bassett’s Antitrust Claim Against NCAA
         Bassett’s Complaint alleges NCAA, the UKAA and the SEC conspired to prevent Appellant
from coaching at any NCAA member school in violation of the Sherman Antitrust Act, 15 U.S.C.
§1-2 (2000) and the Clayton Act, 15 U.S.C. §15 (2000), as the conspiracy amounts to a group
boycott. The district court determined Bassett’s antitrust allegation failed to state a claim because
NCAA’s actions were not commercial in nature and therefore, did not violate the Sherman Act. The
district court held “enforcement of the rules at issue here is not within the purview of antitrust law
as it is not related to the NCAA’s commercial or business activities.” (JA 88). Citing Smith v.
NCAA, 139 F.3d 180, 186 (3d Cir. 1999), the district court held, “[r]ather than intending to provide
the NCAA or any of its member schools with a commercial advantage, enforcement of rules
governing recruiting, improper inducements, and academic fraud ‘primarily seek[s] to ensure fair
competition in intercollegiate athletics.’” (JA 88).
         Even if they were commercial in nature, the district court reasoned, Bassett had still failed
to state a claim because he failed to plead an antitrust injury. The district court relied on Brunswick
Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977), which defined antitrust injury as
(1) “injury of the type the antitrust laws were intended to prevent” and (2) injury “that flows from
that which makes defendants’ acts unlawful.” The district court went on to say, “because the
purpose of the antitrust laws is to protect competition rather than competitors, a plaintiff must allege
injury, not only to himself, but to a relevant market. Thus, failure to allege an anti-competitive
impact on a relevant market amounts to a failure to allege an antitrust injury.” (JA 88) (citing Banks
v. National Collegiate Athletic Ass’n, 977 F.2d 1081, 1087 (7th Cir. 1992), Brown Shoe Co. v.
United States, 370 U.S. 294, 320 (1962)). The district court determined Bassett’s Complaint “failed
to allege any anticompetitive effect on an identifiable market, failed to allege any decrease in the
supply or quality of coaching services, increase in cost of coaching services, or any harm to
consumers resulting from his punishment.” (JA 89). The district court concluded, “Bassett’s
conclusory allegations of an antitrust injury-unsupported by any factual allegations that resemble
a cognizable antitrust claim-are insufficient.” (JA 89).
No. 06-5795           Bassett v. The Nat’l Collegiate Athletic Ass’n et al.                   Page 4


         On appeal, Bassett contends “the trial court misunderstood the trade practice at issue.”
While Bassett claims the district court incorrectly presumed Bassett was attacking NCAA’s
standards for defining improper conduct, Bassett argues he was challenging NCAA’s enforcement
of its standards. Bassett contends NCAA permits member schools to deflect blame from themselves
to coaches and such action is commercial in nature as it affects the labor market for all college
coaches. “The restraint at issue here is NCAA’s boycott of coaches unjustly or excessively
punished because of its disciplinary system. These bans affect interstate commerce by preventing
schools across America from hiring boycotted coaches to generate sports revenue and by preventing
these coaches from seeking gainful employment with NCAA institutions.” (Final Reply Brief of
Plaintiff-Appellant at 6-7). “The restraint at issue here-the group boycott of coaches without
adequate due process-is rooted in the commercialization of intercollegiate athletics.” (Id. at 11).
Bassett contends NCAA’s disciplinary scheme impacts commerce because the discipline involves
financial sanctions. Bassett argues his Complaint alleges sufficient facts demonstrating the
commercial nature of the trade restraint. According to Bassett, the show-cause sanction issued by
NCAA may end a coach’s career.
       Bassett cites to paragraphs 16-24 and 51-55 of his Complaint, which he contends provide
the necessary facts to support his antitrust claim against NCAA. The pertinent paragraphs of
Bassett’s Complaint may be summarized as follows:
       (a)     Bassett spends a great deal of time exposing what he calls the “student-athlete myth”
               and the money-making scheme of college football.
       (b)     The thrust of his allegations is how NCAA relies on its members to perform the bulk
               of investigating alleged infractions, yet fails to abide by the due process guarantees
               under NCAA’s constitution and bylaws. He then alleges a conspiracy by NCAA
               which violates the Sherman Act and Clayton Act via denial of due process.
        NCAA contends Bassett admitted to rules infractions while coaching at the UK and
therefore, the show cause order issued against him is the result of his own admitted misconduct and
not a conspiracy to prevent him from coaching in violation of federal antitrust laws. NCAA argues
it is ironic that Bassett complains the show-cause order and sanctioning conduct constitute
commercial activity when the rules enforced by NCAA, in fact, punish the attempted
commercialization of student athletes and amateur intercollegiate athletics. Furthermore, NCAA
contends Bassett has failed to allege an antitrust injury. Rather, according to NCAA, Bassett’s
Complaint alleges only injury to Bassett and is devoid of facts alleging anticompetitive effects on
a discernible market.
        NCAA also contends Bassett is barred by the doctrines of res judicata, collateral estoppel
and “law of the case” because he failed to appeal the district court’s dismissal of Bassett’s similar
claims against the SEC and the UKAA, which are now final judgments. Finally, NCAA contends
the district court, on summary judgment, found Bassett had failed to demonstrate that NCAA acted
improperly in following its established enforcement procedures. Therefore, NCAA claims Bassett
is collaterally estopped from relitigating the propriety of NCAA’s enforcement process.
Commercial Activity
         The Sherman Act states, “[e]very contract, combination in the form of trust or otherwise, or
conspiracy, in restraint of trade or commerce among the several States, or with foreign nations, is
declared to be illegal.” 15 U.S.C. § 1. The United States Supreme Court has held Congress intended
to outlaw only “unreasonable” restraints. State Oil Co. v. Khan, 522 U.S. 3, 10 (1997). If a court
determines the activity at issue is subject to the Sherman Act it must determine if the restraint on
trade is unreasonable under the per se rule or the rule of reason. “As a consequence, most antitrust
claims are analyzed under a ‘rule of reason,’ according to which the finder of fact must decide
No. 06-5795           Bassett v. The Nat’l Collegiate Athletic Ass’n et al.                     Page 5


whether the questioned practice imposes an unreasonable restraint on competition, taking into
account a variety of factors, including specific information about the relevant business, its condition
before and after the restraint was imposed, and the restraint’s history, nature, and effect.” Id. “Some
types of restraints, however, have such predictable and pernicious anticompetitive effect, and such
limited potential for procompetitive benefit, that they are deemed unlawful per se.” Id. (citing
Northern Pacific R. Co. v. United States, 356 U.S. 1, 5, (1958)). “Per se treatment is appropriate
“[o]nce experience with a particular kind of restraint enables the Court to predict with confidence
that the rule of reason will condemn it.” Id. In the case before this Court, Section One of the
Sherman Act applies if NCAA’s enforcement process and sanctions are commercial in nature. See
Worldwide Basketball & Sport Tours, Inc. v. NCAA, 388 F.3d 955, 958 (6th Cir. 2004).
        The Clayton Act provides a private right of action when a person is “injured in his business
or property by reason of anything forbidden in the antitrust laws.” 15 U.S.C. § 15. The district
court, in analyzing Bassett’s Sherman Act/Clayton Act claim, determined the Sherman Act was not
applicable because NCAA action was not commercial in nature and Bassett’s Complaint failed to
allege an antitrust injury. The district court relied on our decision in Worldwide Basketball and
Sport Tours, Inc. v. NCAA, 388 F.3d 955, 988 (6th Cir. 2004), which held the Sherman Act applies
when the alleged violation is commercial in nature. The district court determined the alleged
violation in Bassett’s Complaint stemmed from NCAA’s “enforcement program and the imposed
sanctions arising therefrom.” Therefore, in order for the Sherman Act to apply, the enforcement
action “must be commercial in nature.” (JA 87). In examining court precedent in applying the
Sherman Act to NCAA cases, the district court noted that some NCAA rules had been found to be
commercial in nature. See Worldwide Basketball at 955; National Collegiate Athletic Association
v. Board of Regents, 468 U.S. 85, 98 (1984). The district court also discussed a case wherein NCAA
action was held to be noncommercial. See Smith v. NCAA, 139 F.3d 180, 186 (3rd Cir. 1998)
vacated on other grounds by NCAA v. Smith, 525 U.S. 459 (1999). The district court found the
reasoning of the Third Circuit in Smith applicable to the facts in this case. In Smith, the issue before
the Court was NCAA’s eligibility rules, and the Third Circuit affirmed dismissal of the antitrust
claims against NCAA, holding they were not commercial. The district court in the present case
held, like the eligibility rules in Smith, NCAA’s enforcement of its rules governing recruiting,
improper inducements and academic fraud, did not give NCAA a competitive advantage, rather, they
were intended to “ensure fair competition in intercollegiate athletics.” (JA 88), quoting Smith at
185.
        We agree with the district court’s analysis. In order to state a claim under the Sherman Act
there must be a commercial activity implicated. As we held in Worldwide Basketball, the
appropriate inquiry is “whether the rule itself is commercial, not whether the entity promulgating
the rule is commercial.” Worldwide at 959. Although the question before us is whether the
enforcement activities of NCAA violate the Sherman Act and not a particular rule, the analysis must
focus on the enforcement action itself and not NCAA as a commercial entity. The Smith decision
further supports such analysis; “rather than focus on Smith’s alleged injuries, we consider the
character of the NCAA’s activities.” Smith at 185. Bassett’s Complaint contains considerable
information on the size and scope of college football and the revenues generated by it. The
Complaint is wholly devoid of any allegation on the commercial nature of NCAA’s enforcement of
the rules it determined Bassett had violated. Bassett’s Complaint contends NCAA’s enforcement
process violated its own due process requirements and, as a result, constitutes a Sherman Act
violation. We find Bassett’s Complaint lacks the critical commercial activity component required
to permit application of the Sherman Act.
        Similar to the eligibility rules in Smith, NCAA’s rules on recruiting student athletes,
specifically those rules prohibiting improper inducements and academic fraud, are all explicitly non-
commercial. In fact, those rules are anti-commercial and designed to promote and ensure
competitiveness amongst NCAA member schools. Violation of the applicable NCAA rules gives
No. 06-5795            Bassett v. The Nat’l Collegiate Athletic Ass’n et al.                       Page 6


the violator a decided competitive advantage in recruiting and retaining highly prized student
athletes. It also violates the spirit of amateur athletics by providing remuneration to athletes in
exchange for their commitments to play for the violator’s football program. Finally, violators of
these rules harm the student-athlete academically when coaches and assistants complete coursework
on behalf of the student-athlete.
        If the rules themselves and the corresponding sanctions are not commercial, as the reasoning
in Smith supports, then the enforcement of those rules cannot be commercial. As long as the
enforcement of non-commercial rules is reasonably and rationally related to the rules themselves,
we find enforcement is a non-commercial activity. Although Bassett seeks to compartmentalize the
enforcement in his analysis, we must examine the activity of NCAA, and that examination
encompasses both the rule and its enforcement. To do otherwise would result in an incomplete
analysis contrary to Worldwide Basketball. Such an examination demonstrates the enforcement of
non-commercial rules is not a commercial activity, therefore, we find the allegations in Bassett’s
Complaint fail to state a claim under the Sherman Act and we affirm the dismissal by the district
court of Bassett’s antitrust claim.
        The district court also determined Bassett failed to allege an antitrust injury. The district
court held Bassett’s Complaint alleges only injury to Bassett and does not allege injury to a relevant
market as required by case law. (JA 89), (citing Banks v. National Collegiate Athletic Ass’n, 977
F.2d 1081, 1087 (7th Cir. 1992); Brown Shoe Co. v. United States, 370 U.S. 294, 320 (1962)).
“Taken as a whole, the legislative history illuminates congressional concern with the protection of
competition, not competitors, and its desire to restrain mergers only to the extent that such
combinations may tend to lessen competition.” Brown Shoe at 320. Bassett’s Complaint alleges that
many coaches, including Bassett, have been unfairly investigated or sanctioned through NCAA’s
enforcement process that fails to apply the due process protections contained in NCAA’s
enforcement process. While the Complaint contains numerous allegations of the unfairness of the
proceedings that resulted in Bassett’s show cause sanction, the Complaint is devoid of any allegation
of the anticompetitive effect on the coaching market as pointed out by the district court. In Banks,
the Seventh Circuit held,
        the fundamental requirement at issue in this dispute is that of a sufficient allegation
        of anticompetitive effects that would result or have resulted from the defendants’
        actions; the absence of such allegations is ordinarily fatal to the existence of a cause
        of action. The purpose of the Sherman Act is to rectify the injury to consumers
        caused by diminished competition; it is for this reason that Congress provided a
        treble damage recovery for private parties willing to initiate an enforcement action.
        Thus, the plaintiff must allege, not only an injury to himself, but an injury to the
        market as well. . . .
Banks at 1087-88.
         This circuit has held, “[a] private antitrust plaintiff, in addition to having to show injury-in-
fact and proximate cause, must allege, and eventually prove, “antitrust injury.” In re Cardizem CD
Antitrust Litigation, 332 F.3d 896, 909 (6th Cir. 2003). Plaintiff, alleging violation of the Sherman
Act, may allege antitrust injury either by alleging the plaintiff’s injury was caused by defendant’s
engaging in antitrust violations, or by alleging the antitrust violation was the necessary predicate for
its injury. Id. at 914.
        Bassett’s Complaint contains no allegations of the effect of NCAA’s enforcement of its
non-commercial rules on the coaching market. It merely states NCAA’s actions have resulted in the
unfair investigation and sanction of coaches denied due process. Bassett’s alleged injury stems from
the denial of his due process rights and the conspiracy which deprived him the opportunity to
No. 06-5795               Bassett v. The Nat’l Collegiate Athletic Ass’n et al.                                    Page 7


defend himself against “rules violations that led to the ban.” Bassett does not allege the ban resulted
from some anticompetitive purpose. Rather, as the Complaint states, appellant’s injury, i.e. the ban,
was the result of the rules violations. Therefore, we agree with the district court that Appellant’s
claim fails to allege an antitrust injury sufficient to survive a motion to dismiss under Fed. R. Civ.
P. 12(b)(6) and we affirm the district court’s holding accordingly.1
Fraud
        Bassett’s Complaint alleges the UKAA and the SEC employees lied to Bassett, encouraging
him to take actions depriving him of the due process guaranteed him under both his employment
contract with the UKAA and NCAA rules. That lie was the statement by Ivy to Bassett that if he
resigned, no further investigation or prosecution would occur. Because the UKAA employees
reported Bassett’s alleged violations to the UKAA and NCAA, Bassett’s injury, i.e. the show cause
order, occurred.
         On summary judgment, the district court held, “[p]laintiff has not presented ‘probative
evidence’ that his reliance on Ivy’s promise that his own violations would not be investigated was
reasonable under the circumstances.” (JA 116). The district court examined Bassett’s contention
that he naively relied on Ivy’s representation in light of Bassett’s sixteen years of coaching. The
district court found NCAA charged Bassett with thirty-five violations, twenty-five of which Bassett
admitted to violating in his October 12, 2001 response to NCAA’s official inquiry. (JA 119). In
finding for the UKAA, the district court held that under Kentucky law, “equity will grant no relief
to a complaining party who has means of knowledge of the truth or falsity of representations.”
Moore, Owen, Thomas & Co. v. Coffey, 992 F.2d 1439, 1447 (6th Cir. 1993). The district court
found Bassett could not demonstrate reasonable reliance on Ivy’s promise not to investigate, insofar
as Ivy’s statement “bound the University to refrain from investigating.” (JA 111). The district court
found Bassett admitted to annual apprisal of NCAA rules, attended annual meetings at which he
would take a test on NCAA rules, Bassett’s own employment contract stated he could be terminated
for violations of NCAA and/or the SEC rules, and Bassett testified he was aware NCAA member
schools and coaches had a duty to self-report violations to NCAA. The district court quoted
Bassett’s November 15, 2001 letter to NCAA stating, “Coach Bassett does not begrudge Larry Ivy-
someone the coach holds in high regard-for pursuing the investigation, since he was probably
required under NCAA rules to do so.” (JA 253). Because of Bassett’s knowledge that the UK was
required to self-report, he could not reasonably rely on Ivy’s promise. The district court also

         1
           Finally, though this issue was not raised by NCAA, we find an additional ground for dismissal of Bassett’s
antitrust claim. Paragraph 52 of Appellant’s Complaint states,
         The NCAA, SEC and the UKAA conspired to prevent Coach Bassett from coaching at any of the
         NCAA’s over 1200 member schools. This conspiracy violates the Sherman Antitrust Act (15 U.S.C.
         §s1-2) and the Clayton Act (15 U.S.C. §15) as an unlawful group boycott of Coach Bassett. In banning
         Coach Bassett from coaching, these defendants violated the letter and spirit of the NCAA rules
         designed to afford Coach Bassett due process in defending himself against the rules violations that led
         to the ban. (Emphasis added).
          As alleged in Bassett’s Complaint, it is the conspiracy of three parties -NCAA, the SEC and the UKAA- that
resulted in the claimed violation of the Sherman Act and constitutes a group boycott. (Notably, Bassett has not alleged
a conspiracy between NCAA’s member institutions.) However, once the district court dismissed Bassett’s antitrust
conspiracy claims against NCAA’s alleged co-conspirators, the SEC and the UKAA, Bassett’s antitrust conspiracy claim
against NCAA failed because, as Bassett himself recognizes, a conspiracy requires more than one conspirator.
Moreover, by failing to appeal the dismissal of his antitrust claims against the SEC and the UKAA, Bassett has
effectively abandoned his antitrust conspiracy claim against NCAA. In other words, Bassett’s failure to contest the
dismissal of his claims against NCAA’s alleged co-conspirators means that he is asking this Court to find that, despite
the absence of any co-conspirators, he has still alleged that NCAA was involved in a conspiracy. Bassett would then
have us remand this case to the district court so that it could preside over a conspiracy claim with only one conspirator,
NCAA. We cannot logically entertain such arguments.
No. 06-5795           Bassett v. The Nat’l Collegiate Athletic Ass’n et al.                      Page 8


determined Bassett failed to prove his damages were caused by the UKAA’s allegedly fraudulent
actions.
        Bassett contends his fraud claim “isn’t so much that the investigation against him went
forward. It’s that he was tricked into giving up his due process rights as a UKAA employee, rights
which would have allowed him to better defend himself when the investigation took place.”
(Appellant’s Final Reply Brief at 18). Also, Bassett contends he presented evidence that the UK
routinely ignored its NCAA reporting obligations. Further, Bassett contends he suffered injury
because he relinquished his due process rights with the UK’s internal investigation when he
resigned. Because NCAA investigation heavily relied on the UK’s investigation, Bassett claims he
suffered damages because he was punished for many infractions he did not commit.
        The UKAA contends the district court correctly determined that under Kentucky law Bassett
could not demonstrate reasonable reliance on Ivy’s promise. The UKAA argues Bassett resigned
for a non-NCAA violation, taking a $500.00 check payable to the UK and depositing it in his own
checking account. Later, when NCAA violations by Bassett began to surface, Bassett publicly
confessed to several infractions and, once officially charged by NCAA, Bassett’s counsel admitted
Bassett committed at least ten infractions. Based on this evidence, the district court properly
concluded Bassett could not reasonably rely on Ivy’s promise and could not prove injury attributable
to the UKAA in light of his own confessions of impropriety.
        “In a Kentucky action for fraud, the party claiming harm must establish six elements of fraud
by clear and convincing evidence as follows: (a) material representation (b) which is false (c) known
to be false or made recklessly (d) made with inducement to be acted upon (e) acted in reliance
thereon and (f) causing injury.” United Parcel Service v. Rickert, 996 S.W.2d 464, 469 (Ky. 1999),
(citing Wahba v. Don Corlett Motors, Inc., 573 S.W.2d 357, 359 ( Ky. App. 1978)). “In Kentucky,
a claimant may establish detrimental reliance in a fraud action when he acts or fails to act due to
fraudulent misrepresentations.” Rickert, 996 S.W.2d at 469.
        We find the district court properly presented and relied on relevant Kentucky law. It is
undisputed Bassett knew of the UK’s duty to report infractions. Bassett resigned when confronted
with a non-NCAA violation for depositing a UK designated check into his personal bank account,
a charge he admitted to at deposition. As stated above, the district court found ample evidence
Bassett knew violations must be reported. Bassett now contends at the time he resigned there were
only unsubstantiated rumors of violations and there was no obligation on the UK to report those
rumors. However, the October 12, 2001 letter from Bassett’s counsel to NCAA states, “[w]hen
UK’s athletic director Larry Ivy first confronted Coach Bassett with allegations of impropriety the
day after the 2000 football season ended, Coach Bassett admitted to the allegations on the spot and
agreed to resign in the best interests of UK football.” (JA 240). This evidence contradicts Bassett’s
contention he resigned after being tricked into forsaking his due process rights. He admitted to the
allegations and resigned in the best interest of UK football. Furthermore, his knowledge of the self-
reporting requirements defeats any reasonable reliance on the alleged misrepresentation by Ivy.
That the UK failed to report past violations is not relevant to their obligations to report and Bassett’s
reasonable reliance. Bassett knew of the UK’s obligations to report, admitted he violated NCAA
rules and admitted he should be punished for his violations. Kentucky law as cited by the district
court holds, “if the truth or falsehood of the representation might have been tested by ordinary
vigilance and attention, it is the party’s own folly if he neglected to do so, and he is remediless.”
Mayo Arcade Corp. v. Bonded Floors Co., 41 S.W.2d 1104, 1109 (Ky. Ct. App. 1931). Bassett
knew the moment the representation was made it contravened the obligations Ivy and Coach
Mumme had to report the violations. Therefore, we find Appellant could not have reasonably relied
on the representations made by Ivy and find Appellant’s resignation was voluntary, in the best
interest of UK football and due to his own admission of impropriety.
No. 06-5795           Bassett v. The Nat’l Collegiate Athletic Ass’n et al.                    Page 9


        Finally, we agree the Bassett’s injuries were due to his own admitted misconduct and not
because of the UKAA’s alleged fraud. But for Bassett’s own conduct, he might still be coaching
at the UK today.
Breach of Contract
        Bassett contends his Complaint could be construed as alleging a breach of contract action
based on Ivy’s promise in exchange for Bassett’s resignation. The district court, without actually
finding a breach of contract action was alleged, found the purported contract void ab initio as against
public policy.
        We find no breach of contract claim was alleged. Bassett’s Complaint in its caption states
“Complaint for Antitrust, Fraud, Civil Conspiracy and Tortious Interference with Prospective
Contractual Relations with Jury Demand”. (AJA 21). The Complaint alleges four individually
designated counts captioned Antitrust and Class Action, Fraud and Civil Conspiracy, Tortious
Interference with Prospective Contractual Relations and Other Claims (unspecified). Neither the
facts as alleged in Bassett’s Complaint nor the Prayer for Relief provides a basis for breach of
contract.
        Though liberally construed, Complaints drafted by attorneys are held to a more stringent
standard than those drafted by pro se litigants. See Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.
1996) (citation omitted). Although the standard of review is liberal, it requires more than bare
assertions of legal conclusions. Lillard v. Shelby County Bd. of Educ., 76 F.3d 716, 726-27 (6th Cir.
1996). The complaint must “give the defendants ‘fair notice of what the plaintiff’s claim is and the
grounds upon which it rests.” ’ Id. at 726. We find Bassett’s Complaint never gave the UKAA fair
notice of a breach of contract claim. As Bassett was represented by counsel at the filing of the
Complaint, we will not give such a liberal construction to allow a breach of contract claim when
no such claim was pled. In fact, it appears from the record it was the UKAA’s position in its Motion
to Dismiss, (JA 786) that Bassett’s fraud action could not be a fraud action, as it was based on a
promise that was outside Ivy’s authority and void against public policy. In discussing Bassett’s
fraud claim, the UKAA argued, “at most, it is merely a breach of contract which can only be
enforced by an action on the contract. But such a contract would be against University policy and
public policy, and thus unenforceable, regardless.” Id. It was the UKAA’s interpretation that, at
most, Bassett’s fraud claim amounted to a claim for breach of an unenforceable contract. (JA 76).
The UKAA’s interpretation of Bassett’s claim, even if correct, does not relieve Bassett of his legal
duty to properly designate, allege and give notice to the UKAA of his cause of action. We will not
allow Bassett to benefit from the UKAA’s “re-designating” Bassett’s cause of action from fraud to
breach of contract when Bassett is in complete control of his Complaint. To hold otherwise
encourages sloppy pleading and speculative causes of action.
        Moreover, even if we found Bassett’s Complaint stated a claim for breach of contract, we
agree with the district court’s holding that such a contract, whereby both parties agreed to disregard
their obligations to report violations and obligations to their employer, would be unenforceable
under Kentucky law. Citing Commonwealth of Kentucky Tourism Development Cabinet v.
Whitworth, 74 S.W.3d 695, 700 (Ky. 2002), for the proposition that, a “contract is void ab initio if
it seriously offends law or public policy,” the district court found that even if it were to construe
Bassett’s claims as a breach of contract, such contract required both parties to forego their
obligations to their employer and would constitute a “breach of their duties of loyalty to their
employer.” (JA 119). The district court’s opinion states, “contracts that require an employee to
breach his fiduciary duty to his employer are illegal and void under Kentucky law.” In re Big Rivers
Elec. Corp., 233 B.R. 726, 736 (Bankr. W.D. Ky. 1998) (citing Kessler v. Jefferson Storage Corp.,
125 F.2d 108, 110 (6th Cir. 1941) (finding that “such agreements are against the public policy of
securing faithful discharge of duties by persons holding positions of trust and confidence, . . .
No. 06-5795           Bassett v. The Nat’l Collegiate Athletic Ass’n et al.                  Page 10


agreements tending to cause unfaithful conduct by fiduciaries are illegal because they are, in effect,
agreements to wrong or defraud persons whose interest the fiduciaries have in charge” (citations
omitted)). Bassett’s admitted knowledge of self-reporting obligations of himself and Ivy, coupled
with his admission that he violated NCAA rules, necessarily renders any agreement to circumvent
those obligations, in order to suppress discovery of Bassett’s improprieties, void.
       Therefore, we affirm the district court’s dismissal of Bassett’s antitrust claim against
NCAA; affirm its granting summary judgment for the UKAA on Bassett’s fraud claim and find no
breach of contract claim was alleged in Bassett’s Complaint and, therefore, is not before this Court.
       Finally, the Court finds Bassett’s Appeal was not frivolous and declines to award sanctions
and costs.